Dismissed and Memorandum Opinion filed March 2, 2006








Dismissed and Memorandum Opinion filed March 2, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00708-CV
____________
 
DONNA LAI, Appellant
 
V.
 
MARY NGUYEN LU AND ALLSTATE
INSURANCE COMPANY, Appellees
 

 
On Appeal from the 281st District
Court
Harris County, Texas
Trial Court Cause No.
03-26793
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed April 20, 2005.  The clerk=s record was filed on August 29,
2005.  No brief was filed.
On January 5, this Court issued an order stating that unless
appellant submitted her brief, together with a motion reasonably explaining why
the brief was late, on or before February 6, 2006, the Court would dismiss the
appeal for want of prosecution.  See
Tex. R. App. P. 42.3(b).
Appellant filed no response. 
Accordingly, the appeal is ordered dismissed.




 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 2, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.